Citation Nr: 1128017	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-13 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1951 to August 1953.  The Veteran served in the Korean conflict and is the recipient of the Combat Infantryman Badge (CIB), among other awards, as indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for PTSD.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  The Board has therefore changed the issue to reflect consideration of all psychiatric disabilities, in addition to PTSD.  

Statements by the Veteran's wife at the May 2009 VA examination are construed as a claim of service connection for dementia, Alzheimer's type.  This matter has not been developed for appellate review and is referred to the RO for adjudication.  As the examiner explained to the Veteran's wife, the symptom complex of dementia, Alzheimer's type is different than PTSD and this is not considered a part of the claim of service connection for PTSD.  See Clemons, 23 Vet. App. at 9.  (Since appellant's diagnoses of anxiety disorder and schizoid disorder arise from the same symptoms for which the Veteran is seeking benefits, they do not relate to separate claims).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has PTSD or other psychiatric disability that is related to active duty.   


CONCLUSION OF LAW

A psychiatric disability, including PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a  duty to notify the claimant of any information and evidence  needed to substantiate and complete a claim, and of what part of  that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App.  183, 187 (2002).  

In March 2009 a VCAA letter was issued to the Veteran prior to the initial unfavorable RO decision on the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19  Vet. App. 473 (2006).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his  claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) See also Mayfield v. Nicholson, 444  F.3d 1328, 1333-34 (Fed. Cir. 2006).  

While the regulations affecting PTSD were changed during the course of the appeal and the appellant has not been notified of the changes, the changes could not possibly impact the current claim.  The regulatory change eases appellants' requirements to establish a stressor, which is not a matter in dispute in the present case.  Accordingly, the Board finds that the appellant would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was afforded a VA examination for PTSD in May 2009.  In a March 2009 statement in support of this claim, the Veteran indicated that he had no more evidence to submit.  Given these facts, the Board concludes that VA's duties to the Veteran have been fulfilled.

II.  Service Connection for PTSD

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the  absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of  hostile military or terrorist activity" means that a Veteran  experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see also Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361,1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims service connection for PTSD which he asserts was incurred as a result of engaging in combat during active service in Korea.  Specifically, the Veteran asserts that he was shot at by the enemy and he saw soldiers killed and wounded.  In addition, there was one event, as recalled by the Veteran's wife, during an interview with VA examiner, where the Veteran was in direct hand-to-hand combat in a foxhole.  The Veteran killed an enemy soldier with his bayonet in order not to be killed and in the process he received either an open wound to the head or a closed head injury.  The appellant is a combat Veteran and the claim that stressors occurred in service is credible.  

While the Veteran has stressors related to his active service he has not submitted any medical evidence reflecting a diagnosis of PTSD, nor has he identified any medical professional who has treated him for PTSD.  The entirety of the Veteran's medical records associated with the claims folder has been reviewed, and they do not reflect a diagnosis of PTSD.  The earliest post service medical record contained in the claims folder is a May 2009 VA examination report which does not provide a diagnosis of PTSD.  In the May 2009 VA examination report, the examiner noted review of the claims folder.  He interviewed the Veteran and the Veteran's wife who acted as the Veteran's power of attorney at the time of the examination.  It was noted in the report that the Veteran had no outpatient treatment for a mental disorder.  The Veteran's wife presented a letter from a neurologist that indicated that the Veteran was diagnosed with Alzheimer's dementia.  The Veteran's wife indicated that the Veteran was under doctor's care for that diagnosis.  The examiner noted that the Veteran has memory impairment and impairment of executive functioning.  His impairment of language and cognitive functioning is significant enough to prevent him from being able to have meaningful and productive interactions.  He also noted that the Veteran's wife was very helpful throughout the examination.

The examiner noted that the Veteran had combat in Korea; the Veteran's wife stated that the Veteran was injured in a foxhole incident and hospitalized and treated for a head injury or closed head injury.  The examiner observed that the Veteran has severe dementia, which has progressed to the point that he does not participate in many activities nor does he socialize with friends.  The examiner noted the Veteran's stressor as his combat experience during military service in Korea where he experienced intense fear.  Following psychiatric examination the Veteran was diagnosed with dementia of the Alzheimer's type.  The examiner commented that the Veteran does not have current symptoms that meet the criteria for a diagnosis of PTSD nor does he have a history indicative of any ongoing or previous symptoms of PTSD.  

The examiner noted that the Veteran's wife was very insistent that PTSD had caused the Veteran's dementia.  She stated that her "care group" and the Veteran's representative told her that PTSD caused the Veteran's dementia.  The examiner noted that he was very thorough in explaining the differences between dementia and PTSD to the Veteran's wife.  The Board finds the May 2009 VA examination report to be highly probative of the issue in this case.  The examiner reviewed the claims folder and interviewed the Veteran and the Veteran's wife, as well as conducted a detailed psychiatric examination that considered the stressors claimed by the Veteran and the Veteran's wife.  In addition, there is no indication that VA examiner was not aware of the Veteran's past medical history or that any relevant facts were misstated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Furthermore, VA outpatient treatment reports of record dated in August 2009 do not show a diagnosis of PTSD.  Such reports reveal an assessment of dementia, Alzheimer's type by history.  A diagnosis of PTSD as required by 38 C.F.R. § 3.304(f) has not been rendered in this case, therefore entitlement to service connection for PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  There is no other psychiatric diagnosis, and no showing of psychiatric disability, including PTSD that is related to service.   

In reaching this decision, the Board has considered assertions by the Veteran and his wife that he currently has PTSD, due to the stressful incidents while engaging in combat.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr, 21 Vet. App. 303, the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Neither the Veteran nor his wife is competent to diagnose PTSD; nor make a medical determination that PTSD caused the currently diagnosed dementia.  The Veteran's wife has indicated that the Veteran's "care group" and her representative felt this was the case, but there is no showing that they have any competency in this area.  The care group appears to refer to a day care program associated with their church that the Veteran attends on weekdays.  The Veteran, his wife, the representative and the day care group are not shown to possess the specialized education, training and experience to make such medical determinations, and their statements are not competent or probative evidence that he has PTSD.  

An assessment of the Veteran's credibility in this case is difficult due to his current diagnosis of dementia of the Alzheimer's type and VA examiner's reliance upon the Veteran's wife for accuracy of information of his statements.  To the extent the Veteran is claiming significant stressors in service, his testimony is competent and credible.  However, he and his wife lack the competence to diagnose psychiatric disability or to determine that it is related to active duty.   

The preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, including PTSD.  Consequently, the benefit-of- the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


